Citation Nr: 1000723	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a scar on the left foot.  

2.  Entitlement to an initial disability rating in excess of 
10 percent of residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from September 1977 to September 1980.  There is 
additional service from September 1980 to November 1982; 
however, the Veteran is not eligible for VA benefits for this 
period of active duty due to his dishonorable service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent of residuals of a right ankle fracture 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected scar of the left foot is a 
four to six centimeter (cm) scar that is tender to palpation, 
with some associated loss of motion in the foot (zero to five 
degrees); the scar is superficial, and there is no underlying 
tissue damage or adhesion, it is not disfiguring, and it does 
not cause any impairment in daily functioning.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a scar on the left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.118, Diagnostic Codes 7801, 7804 (2008); 38 C.F.R. § 4.118 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The mandates of the VCAA have been met in this case.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Although initial VCAA 
notice was provided with respect to the service connection 
aspect of the claim, subsequent VCAA notification to the 
Veteran, dated in March 2006, informed to Veteran as to how 
disability ratings/effective dates are assigned. See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The specific criteria 
used in rating skin disorders was provided in a statement of 
the case and in supplemental statements of the case (which 
re-adjudicated the claim for benefits), and he was informed 
about the information and evidence not of record that is 
necessary to substantiate his increased rating claims.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  Because, however, 
the claim for an initial compensable rating for the Veteran's 
back disability is a downstream issue from that of service 
connection, Vasquez notice was not required when the RO 
developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Moreover, Vazquez-Flores was recently overruled in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009).  In any 
event, though not required, the Veteran was provided with the 
specific language of the diagnostic criteria in appropriate 
supplemental statements of the case. 

It is also pertinent to note that the Veteran is represented 
by the Oregon Department of Veterans Affairs, and that 
organization is presumed to have knowledge of the applicable 
criteria for rating skin/scar disorders.  Neither the Veteran 
nor his representative have pled prejudicial error with 
respect to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations that included range of 
motion findings.  These evaluations are adequate for rating 
purposes; there is no duty to provide another examination or 
a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2008); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran contends that a service-connected scar on his 
left foot is of greater severity than what is contemplated by 
his currently assigned 10 percent evaluation.  Essentially, 
it is his argument that the scar has been productive of a 
bone deformity, which has been causative of pain, loss of 
motion, and extreme tenderness.  

The Veteran has been afforded several VA examinations which 
assess the severity of his scar.  The earliest, dated in 
October 2003, noted a 4cm scar on the dorsum of the left foot 
which was mildly dark appearing and hyperpigmented.  There 
was no evidence of adherence, drainage, or exudates.  There 
was no noted ulceration, instability, or tissue loss, and 
functional limitation and inflexibility were not present.  At 
that time, keloid formation was not noted, and there was no 
abnormal texture or limitation of motion associated with the 
scar.  

A second VA examination was afforded in December 2006, with 
slightly more severe findings than the 2003 examination.  
Specifically, the Veteran was found to have a 6cm scar on the 
dorsum of the foot which was mildly tender to palpation, and 
neurological functioning was noted to be intact.  Some 
minimal loss of motion was associated with the scar (between 
zero and five degrees).  The examiner did not, however, 
believe that there was any interference with daily 
functioning due to the scar on the dorsum of the left foot.  

It is necessary to note that the Veteran has an additional 
scar on his left foot located on his left great toe.  This 
scar is associated with a surgical procedure done to address 
bone loss in the toe, and it was noted in the December 2006 
examination to be approximately 4cm in length.  The Veteran 
applied for service connection for the bone loss, to include 
residual scarring, and was denied in a May 2009 rating 
decision.  He has not appealed this issue, and it is not 
before the Board.  Thus, the only scar subject to service 
connection is the 4-6cm scar noted on the dorsum of the left 
foot, and any findings regarding the alleged bone loss of the 
left toe are not relevant to assessing the rating assigned 
for the service-connected scar.  With that in mind, there is 
one VA examination of record, dated in May 2009 which did 
assess the left foot; however, that examination was specific 
to the claim for a left toe injury, to include bone loss and 
keloid formation/scarring.  The dorsal scar on the left foot 
was not addressed, and the findings of the examination, while 
recent, are not useful in assessing the level of disability 
for the service-connected scar.  

Pursuant to current regulations, a Veteran who filed his 
claim for an increase in evaluation for a service-connected 
scar prior to October 23, 2008, may have his scar evaluated 
under revised regulatory criteria promulgated on that date, 
provided he requests such an evaluation.  See 38 C.F.R. 
§ 4.118 (2009).  If, however, the Veteran does not request 
such an evaluation, his claim is to be rated under criteria 
in effect prior to that date, and in no case, is an effective 
date prior to October 23, 2008, to be awarded for an 
evaluation under new criteria.  Id.  In this case, the 
Veteran has not specifically requested an evaluation under 
the new rating schedule, and as his claim was filed prior to 
October 23, 2008, he will be evaluated under the pre-revision 
regulations. 

Under pre-revision criteria, scars which cause limitation of 
motion can be rated under Code 7801.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  This rating is, however, unhelpful to 
the Veteran, as in order for a 20 percent evaluation to be 
entitled, it would be necessary for him to experience a scar 
exceeding 12 square inches (or 77 square centimeters).  Id.  
Indeed, under this provision, a 10 percent evaluation is 
entitled when there is a scar exceeding 6 square inches (39 
square cm), which is still significantly larger than what has 
been assessed in the VA examination reports.  As the scar is 
not disfiguring, is not unstable, and is not so large in area 
to entitle a compensable evaluation under provisions 
addressing limitation of motion, it is best classified as a 
superficial scar that is painful on examination.  As that is 
the case, the scar should be rated under Code 7804.  This 
provision provides for a maximum 10 percent rating for a 
superficial scar (one not associated with underlying tissue 
damage) that is painful when examined.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Given the above, the Board must conclude that the 10 percent 
evaluation currently assigned is the maximum schedular rating 
for the Veteran's service-connected scar.  He has alleged 
some interference with employability; however, in a writing 
submitted in May 2007, he attributes his difficulty in 
working with his nonservice-connected left toe disorder and 
his right ankle disability.  In the May 2009 VA examination 
of the left toe, it was noted that the Veteran is employed as 
a manager for the U-Haul Corporation.  Additionally, there 
are no records which document frequent trips to health-care 
providers or in-patient hospital stays associated with the 
left foot condition.  As this is the case, the Board must 
conclude that the service-connected scar on the left foot 
does not produce any marked interference with employment, and 
is not so disabling as to require frequent hospitalizations.  
That is, the disability picture is not so unique as to 
require a remand to the Director of VA's Compensation and 
Pension Service for extraschedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Veteran's claim for a higher initial 
rating must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a scar on the left foot is denied.  


REMAND

Right Ankle

The Veteran contends that his residuals of a fracture of the 
right ankle have increased in severity since he was last 
afforded a VA examination, and that he should be entitled to 
a higher evaluation for his service-connected condition.  

There are several VA examinations of record which address the 
service-connected right ankle, with the most recent 
assessment having been conducted in December 2006.  
Additionally, there are private radiographic reports of 
record dated in 2005 which do not show any significant 
abnormality in the right ankle.  Despite these findings, the 
Veteran maintains that the 2006 examiner was misinformed as 
to the severity of his condition, and that the right ankle 
disorder has increased in severity since the 2006 assessment.  
In a May 2007 submission to VA, the Veteran specified that 
his right ankle/foot swells to the point that he must replace 
his shoes every three months, and he alleged that the 2006 VA 
examiner was mistaken when he reported that the Veteran did 
not complain of swelling in the ankle.  Moreover, the Veteran 
stated that he needed to use his right foot as an 
overcompensation for left foot disabilities, and that this 
has made his right foot condition deteriorate.  Although not 
specifically clear if he was referring to a nonservice-
connected left toe condition or the right ankle disorder (or 
both, as the statement addressed both conditions), he did 
expressly state that "the more I'm on my feet, the worse it 
gets," implying that his conditions (including his service-
connected right ankle condition) continue to grow in severity 
with extended use.  

The Veteran was last assessed in 2006, over three years ago, 
and has alleged a continual worsening due to the impact of a 
nonservice-connected left foot disorder which is causing 
overcompensation in the right foot/ankle.  He has not had 
radiographic studies accomplished since 2005, which is over 
four years ago, and the Board is of the opinion that new 
findings are necessary in order to get an adequate 
understanding of the disability picture.  Although the date 
of an examination is not, in and of itself, necessarily a 
reason to remand for current findings, in claims for an 
increase in rating, it is necessary to obtain the most 
accurate assessment of the disability picture.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  With that in mind, a new orthopedic 
examination is necessary in order to fully evaluate the 
Veteran's right ankle.  

In addition to assessing the current findings, to include 
radiographic studies, the Board asks the examiner to include 
an opinion regarding the impact of the right ankle disability 
(specifically, the limitation of motion associated with that 
disability), with the Veteran's ability to maintain gainful 
employment.  An unrelated May 2009 VA examination noted that 
the Veteran worked for U-Haul, and had not had interference 
due to his nonservice-connected toe disorder; however, the 
Veteran has maintained that he was let go from a separate 
position due to problems with his feet/ankles, and that he 
has had interference with employment due to this.  Simply, 
the examiner should ask the Veteran if he is currently 
employed, and following this, he/she should ascertain 
medically what impairment, if any, there is in maintaining 
employment associated with the right ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA 
orthopedic/podiatric examination to 
determine the severity of his right ankle 
condition.  All necessary tests, to 
include radiographic studies, should be 
included to determine the level of 
severity associated with the service-
connected residuals of a right ankle 
fracture.  The examiner should make 
specific note of the claimed 
overcompensation of the right foot due to 
left foot disabilities, and should 
determine to what extent the right ankle 
is disabled.  It would be particularly 
helpful if the examiner could state 
whether limitation of motion is mild, 
moderate, or severe in nature.  
Additionally, the examiner should give an 
opinion as to what extent, if any, the 
service-connected right ankle disorder has 
in the Veteran's ability to maintain 
gainful employment as a manger for the U-
Haul corporation (if, indeed, the Veteran 
is still employed at that job).  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim.  If the 
resolution remains less than fully 
favorable, the Veteran should be furnished 
a supplemental statement of the case and 
given the opportunity to respond prior to 
dispatch to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


